Citation Nr: 1307548	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-27 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wounded Warriors Project


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD and assigned an initial 30 percent rating.  In March 2009, the Veteran submitted his Notice of Disagreement (NOD), appealing the initial disability rating assigned.  In June 2009, the RO issued a Statement of the Case (SOC).  In July 2009, the Veteran submitted his Substantive Appeal (on VA Form 9) and perfected his appeal of this issue.

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been reviewed and is in the record.

In April 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The case has now been returned to the Board for appellate disposition. 

A review of the Virtual VA paperless claims processing system does not reveal any documents pertinent to the present appeal.


FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, sleep impairment, panic attacks, and anxiety.




CONCLUSION OF LAW

Throughout the entire appeal period, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.16, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO sent the Veteran an initial duty-to-assist letter in December 2007.  This letter addressed the Veteran's underlying claim of service connection for PTSD.  The increased rating claim flows downstream from a June 2008 rating decision, which initially established service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) held, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91(2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  He was afforded the opportunity for a personal hearing.  He has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2012).  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Furthermore, the Veteran was afforded a Board hearing in January 2012.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R § 3.103(c)(2) (2012); Procopio v. Shinseki, No. 11-1253, 2012 WL 4882287 at 3 (Vet. App. Oct. 16, 2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as entitlement to a disability rating in excess of 50 percent for PTSD.  See Hearing transcript, page 2.  The VLJ then clarified that the Veteran was currently in receipt of a 30 percent rating and seeking a 50 percent rating.  See Hearing transcript, page 7.  The Veteran was assisted at the hearing by an accredited representative from the Wounded Warriors Project.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Hearing transcript, page 8.  The representative specifically asked the Veteran about his current psychiatric symptomatology throughout the hearing.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran's representative and the VLJ asked questions to draw out the evidence that described the Veteran's current PTSD symptoms, the only element of the claim in question.  The hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits. As such, the Board finds that the VLJ complied with the aforementioned hearing duties.

The Board is also satisfied as to substantial compliance with its April 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA psychiatric examination, which he had in June 2012.  This also included readjudicating his claim, which was completed in the November 2012 Supplemental Statement of the Case (SSOC).  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2012).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2012).

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  Under this general rating formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent disability rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent disability rating.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  Throughout his appeal, the Veteran's GAF scores have ranged from 60 to 75.  According to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125  and 4.130, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board notes that the Veteran has been diagnosed with other psychiatric disorders besides his service-connected PTSD.  See, e.g., November 2007 VA Medical Center (VAMC) outpatient treatment record ("anxiety state"); March 2008 VA treatment record ("anxiety disorder"); September 2009 VA examination ("anxiety disorder with PTSD features" and "depressive disorder"); June 2012 VA examination ("depressive disorder" and "anxiety disorder with PTSD features").  Specifically, the September 2009 VA examiner found that it was not possible to separate the effects of the Veteran's anxiety disorder and depressive disorder on his functioning as these two disorders are interrelated, appear to impact the Veteran's functioning to a similar extent, and have overlapping symptomatology.  In contrast, the June 2012 VA examiner found that it was possible to differentiate the symptoms attributable to the Veteran's anxiety disorder with PTSD features versus his depressive disorder.  The examiner then found that the Veteran's depressive disorder was not related to his active military service; however, in this regard, the examiner did not provide any supporting rationale.  An adequate medical opinion must contain not only clear conclusions, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the June 2012 negative nexus opinion is not adequate since the examiner did not provide any supporting rationale.

The Court has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  Since the competent medical evidence does not establish that the Veteran's current diagnosis of depressive disorder is unrelated to his current service-connected PTSD, and since the September 2009 VA examiner was unable to differentiate the symptoms, the Board has considered the totality of all of the Veteran's psychiatric symptoms in deciding this claim on the merits.

The Veteran is currently in receipt of an initial rating of 30 percent for his PTSD.  38 C.F.R. § 4.130, DC 9411.  He contends that a higher initial rating is warranted.

In this case, the evidence of record reflects that the Veteran was afforded a VA psychiatric examination in May 2008.  The Veteran reported the following psychiatric symptoms: constant combat memories; insomnia; anger; irritability; isolation; anxiety; loss of interest; feelings of detachment; hypervigilance; and, difficulty concentrating on his school work.  The Veteran indicated that he no longer enjoys riding his motorcycle or attending family gatherings.  The Veteran stated that these symptoms occur as often as 2-3 times a week, with each occurrence lasting a few hours.  The Veteran did not receive psychotherapy for his PTSD, and had not been admitted to a hospital for psychiatric reasons.  The Veteran was currently employed and reported a good relationship with his co-workers and supervisor.  He had a significant other and described the relationship as good.

Following a physical examination of the Veteran and a review of his medical records, the May 2008 VA examiner diagnosed the Veteran with PTSD.  The examiner found that the Veteran's mood and affect were abnormal with a disturbance of motivation and mood.  His speech was within normal limits.  Panic attacks were absent.  His thought processes were appropriate and his judgment was not impaired.  His abstract thinking and memory were within normal limits.  The examiner assigned a GAF score of 65.  The examiner found that the best description of the Veteran's current psychiatric impairment was that his psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner reasoned that the Veteran had anxiety, chronic sleep impairment, and difficulty performing activities of daily living.  However, the Veteran did not have difficulty understanding commands and did not pose any threat of danger or injury to himself or others.

The Veteran was afforded another VA psychiatric examination in September 2009.  The Veteran reported the following psychiatric symptoms: intrusive memories for less than one hour per week; distressing dreams; brief and relatively mild distress when exposed to trauma reminders; mild avoidance; brief periods of feeling numb; sleep difficulties; difficulty concentrating; irritability; hypervigilance; exaggerated startle response; depressed mood; and, decreased interest in social and recreational activities.  The Veteran was married, but described his marriage as "somewhat of a struggle," since they argued 1-2 times per week.  He attended couples counseling with his wife.  At the time of the examination, the Veteran was employed and had been for the past year and a half.  He reported getting frustrated with his supervisor and co-workers occasionally.  He reported missing 3 days of work over the past 6 months due to sleep difficulties.  When asked about friends, the Veteran stated that most of his friends were still in the military.  The Veteran expressed difficulty interacting with civilians because people irritated him in general and he did not feel as though they understood him.  The Veteran denied any psychiatric hospitalizations, suicidal ideations, homicidal ideations, or physical altercations.

Following a physical examination of the Veteran and a review of the claims file, the September 2009 VA examiner assigned a GAF score of 65 based on mild psychiatric symptoms and mild functional impairment.  The Veteran's thought processes were logical and goal-directed.  His affect was somewhat constricted.  His judgment was adequate and his insight was fair.  He presented with some concentration problems at the examination.  The examiner indicated that the Veteran generally functions satisfactorily with regard to routine behavior, self-care, and social interactions.  However, the examiner pointed out that some impairment in the Veteran's functioning was noted in that the Veteran had little interest in forming new relationships and presented social withdrawal.  The examiner also noted that the Veteran's family role functioning was marked by marital distress, reportedly due to frequent irritability.  With regard to occupational functioning, the examiner found that the Veteran retained the ability to interact appropriately with his co-workers and supervisors, adapt to routine work environments, and understand/follow instructions.  The examiner noted that the Veteran had maintained employment for the past year and a half; however, the Veteran did report occasional difficulties in getting along with his peers and his supervisor, as well as having missed three days of work/school over the past 6 months due to fatigue and sleep impairment.  The examiner also indicated that problems concentrating, irritability, and sleep impairment/fatigue impacted the Veteran's school functioning "to some degree."  The examiner stated that the Veteran's functioning was also impacted by subjective distress and reduction in recreational pursuits.  

In accordance with the Board's remand directives, the Veteran was afforded another VA psychiatric examination in June 2012.  The Veteran reported some family conflict with his wife and his parents.  He had a baby 6 months ago and was enjoying parenthood.  He described friends that he talks with occasionally.  His free time was spent watching TV.  The Veteran was currently employed and had been at that place of employment for a year and a half.  He denied any significant problems in getting along with his co-workers or supervisors.  The Veteran stated that he felt depressed approximately 15 days out of the past month with the depression lasting about half of the day.  The depression was mostly in relation to his life in general and how things were going, and sometimes about the Army.  He described less interest in activities and low appetite.  He averaged about 5 hours of sleep per night.  His energy was low and he has some difficulty maintaining focus.  The Veteran denied feelings of worthlessness or suicidal/homicidal ideation.  He described having upsetting thoughts about the military weekly, and nightmares about 4 to 5 times per month.  He avoided thinking about his military experiences.  The Veteran felt close to some family members and distant from others.  The Veteran indicated that his symptoms caused problems in social and family functioning in that he was less social and argued with his wife more.

Following a physical examination of the Veteran and a review of the claims file, the June 2012 VA examiner assigned a GAF score of 70.  The examiner found that the Veteran displayed the following symptoms due to his PTSD: mild symptoms of re-experiencing, avoidance/numbing, and increased arousal; depressed mood; less interest in activities; changes in appetite; low energy; and, poor concentration.  The examiner determined that the Veteran's PTSD was not manifested by: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or, difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran had a mental disorder that had been formally diagnosed, but his symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

The VA treatment records contained in the claims file do not provide contrary evidence to that obtained at the VA examinations, and instead support the examination results.  See VA Outpatient Treatment Record, dated 2006 to 2009.

After careful consideration of all evidence, the Board finds that the evidence does not warrant an initial disability rating in excess of 30 percent for the Veteran's PTSD.  38 C.F.R. § 4.130, DC 9411.  In this regard, occupational and social impairment with reduced reliability and productivity is not demonstrated by the evidence of record.  Id.  Throughout his appeal, the Veteran has remained in a relationship with a significant other (who eventually became his wife), and despite their occasional arguments and struggles, the Veteran described their relationship as good.  Throughout the appeal, the Veteran has also maintained employment and educational studies.  He denied any significant difficulties with his relationships with co-workers and supervisors, despite occasional frustration.  The September 2009 VA examiner found that the Veteran retained the ability to interact appropriately with his co-workers and supervisors, adapt to routine work environments, and understand/follow instructions.  The Veteran also reports that he has some friends, and is capable of loving relationships, despite his psychiatric symptoms.  In sum, the overall disability picture does not more nearly approximate the criteria for the assignment of a rating in excess of 30 percent at any time since the effective date of service connection.  38 C.F.R. § 4.130, DC 9411.

Additionally, the May 2008 VA examination found that the best description of the Veteran's current psychiatric impairment was that his psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation - i.e., the criteria for the 30 percent disability rating.  Similarly, the June 2012 VA examiner concluded that the Veteran had a mental disorder that had been formally diagnosed, but his symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication - i.e., the criteria for the 0 percent disability rating.   In other words, none of the VA examiners found that the Veteran met the criteria for the 50 percent disability rating for his service-connected PTSD.  38 C.F.R. § 4.130, DC 9411.  

Furthermore, the 30 percent disability rating is supported by the Veteran's GAF scores, which have ranged from 60 to 75 during the course of his appeal, indicating transient/expectable to moderate psychiatric symptoms.  See DSM-IV at 44-47.  

Finally, with the exception of flattened affect and disturbances of motivation/mood, the Veteran did not display any of the enumerated symptoms for the 50 percent disability rating.  38 C.F.R. § 4.130, DC 9411.  In contrast, the Veteran displays the majority of the enumerated symptoms for the 30 percent disability rating.  Id.

The Veteran's psychiatric symptoms also do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Veteran's lay testimony concerning the severity of his psychiatric symptoms is supported by the findings on examination and outpatient treatment records, and supports the assignment of a 30 percent rating since the effective date of service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the service-connected PTSD at any time during the appeal period.  Thus, an initial 30 percent rating is assigned since the effective date of service connection, and a claim of entitlement to an initial disability rating higher than 30 percent for his PTSD is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53. 

III. Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating of 30 percent for the Veteran's PTSD fully addresses his symptoms, which include mainly anxiety, depressed mood, and chronic sleep impairment, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  Clearly, due to the nature of the symptoms associated with the Veteran's PTSD, interference with any employment is somewhat foreseeable.  However, the evidence of record does not establish, and the Veteran does not contend, that his PTSD prevents him from being employed, prevents him from performing day to day work activities, or that his PTSD has required frequent hospitalizations.  Thus, there is no evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, the requirements for referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) have not been invoked.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating due to individual unemployability (TDIU) is considered part and parcel of an original claim for benefits for the underlying disability when the issue of unemployability is reasonably raised by record, during either the adjudicatory process or the administrative appeal of the initial rating assigned for that same disability.  In this case, the issue of unemployability is not raised by the record.  At all of the VA examinations, the Veteran reported that he was currently employed, and there is no allegation that his service-connected PTSD has resulted in unemployment.  Therefore, consideration of a TDIU due to the service-connected PTSD is not warranted.









ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


